Opinion by
Hurt, J.
§ 283. Trover and conversion; action of. To maintain an action for trover and conversion, the defendant must have converted the property to his own use, or have done some act with a wrongful intent. [2 Hilliard on Torts, 240; 1 Chitty on Plead, p. 1-73.]
J. took up an estray horse running on his farm, carried a description of same to M., a county commissioner, who returned the description to county clerk, leaving the horse in care of J., subject to his order, and M. subsequently gave to one W. an order on J. for the horse, *116which he, J., delivered; held, there was no cause of action against J. for the wrongful taking and conversion of said horse.
October 25, 1882.
Reversed and remanded.